DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/18 has been entered.
Claim Status
Claims 1 and 3-20 are pending.  Claim 1 has been amended and claim 2 has been cancelled.  No new claims have been added.  Although, Claim 1 has been amended, the status identifier is currently indicated as “previously presented” and does not conform with 37 CFR 1.121.  The identifier should be amended to “Currently Amended” to conform with the requirements under MPEP 1893.01(a)(4).  For purposes of expediting prosecution, the claims have been reviewed as detailed below.    
Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive.  Specifically, the Applicant’s argues that the claims 1 and 3-20 are i) not directed to a grouping of abstract idea under Step 2A-prong 2 (see Remarks, 4/26/22, pg. 7) and ii) integrate the claim into a practical application under Step 2A-prong 2 (see Remarks, pg. 8).  Specifically, the Applicant argues that under Step 2A-prong 1, the claims do not recite any indication of a certain method of organizing human activity but is directed to “an improved gaming interface such that three distinct components are used in combination to determine a result” (see Remarks, pg. 7).  The Examiner respectfully disagrees.  A review of the claims recites limitations such as “obtain a first outcome”, “determine a first set of display symbols for a plurality of display positions associated with one or more preceding reels”, “obtain a second outcome”, “determine a symbol outcome for the wheel based on the second outcome”, “determine a third set of display symbols, the third set of display symbols representing one or more subsequent reel outcomes” and “determine a result for a reel combination that includes the one or more preceding reel outcomes, followed by the symbol outcome of the wheel, followed by the one or more subsequent reel outcomes” which recite a series of steps of a certain method of organizing human activity and/or mental processes (see MPEP 2106.04(a)).  Stated differently, the claims recite limitations directed to a grouping of certain method of organizing human activity and/or mental processes such as managing a social activity and/or mental processes for implementing rules or instructions to determine a game outcome.  The additional elements of the user interface are recited as a highly-generalized computer component to invoke the abstract idea and/or provide technological environment to present the abstract idea.  For at least these reason, the Applicant’s argument is not persuasive and the rejection has been maintained under Step 2A-prong 1.
With respect to Step 2A-prong 2, the Applicant’s representative argues that that the claims include limitations which integrate the claim into a practical application (see Remarks, pg. 8).  Specifically, the Applicant argues that the claims are integrated into a practical application because the claim “incorporates a novel presentation of elements on a display, as well as a novel determination of a result based on a combination of portions of the user interface” because it is an improvement to the field of electronic gameplay because of the recited display and outcome determination (see Remarks, pg. 8).  The Examiner respectfully disagrees.  As acknowledged by the Applicant, the claims are directed to a “determination of a result based on a combination of portions of the user interface” and “determining an outcome for a game” (see Remarks, pg. 8).  In particular, the display of “a combination of two-reel portion with a wheel portion” does not integrate the claim into a practical application because they recite limitations which invoke general purpose computer components to merely implement the abstract idea, amount to extra-solution activity to present the abstract idea to the player, and/or provide a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Similarly, the limitations which are directed to “determining of a result based on a combination of portions of the user interface” do not integrate the claim into a practical application because they recite steps of the abstract idea such as rules and/or instructions (see MPEP 2106.04(a)), the use of the user interface as a tool to implement the abstract idea, extra solution activity of the abstract idea, and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.         
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations directed to an abstract idea such as “determine, based on the first outcome, a first of display symbols for a plurality of display positions associated with one or more preceding reels, and the first set of display symbols representing one or more preceding reel outcomes” – certain method of organizing human activity and/or mental process; “select a second set of display symbols, wherein at least one display symbol of the second set of display symbols is selected from the first set of display symbols” – certain method of organizing human activity and/or mental process; “determine a symbol outcome for the wheel based on the second outcome, wherein the symbol outcome is selected from the second set of display symbols populating the slices of the wheel” – certain method of organizing human activity and/or mental process; “for a plurality of display positions of one or more subsequent reels, determine a third set of display symbols, the third set of display symbols representing one or more subsequent reel outcomes” – certain method of organizing human activity and/or mental process; and “determine a result for a reel combination that includes the one or more preceding reel outcomes, followed by the symbol outcomes of the wheel, followed by the one or more subsequent reel outcomes” – certain method of organizing human activity (e.g., managing a social activity/fundamental economic activity and/or mental process.  It follows that under Step 2A-prong 1, the claims are found to recite limitations directed to an abstract idea grouping of a certain method of organizing human activity and/or mental process. 
This judicial exception is not integrated into a practical application because the remaining limitations such as “obtain, by a random number generator, a first outcome”, “present, on a first reel portion of a user interface, the first set of display symbols at the one or more preceding reels”, “present, on a wheel portion of the user interface, the second set of display symbols in association with corresponding slices of a wheel”, “obtain, by the random number generator, a second outcome”, and “present, on a second reel portion of the user interface, the third set of display symbols at the one or more subsequent reel positions” recite invoking highly-generalized computer components which are invoked to implement the abstract idea and/or extra solution activity (see MPEP 2106.05(f)-(g)).  Furthermore, the additional elements such as “a game controller comprising one or more processors, the game controller executing instructions which cause the game controller to”, “by a random number generator”, “a first reel portion of a user interface”, “a wheel portion of the user interface”, and “a second reel portion of the user interface” do not integrate the claim into a practical application because they amount to adding the words “apply it” (or an equivalent) with the judicial exception, mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)), and/or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  For at least these reason, the claims are not found to integrate the claim in to a practical application under Step 2A-prong 2.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a game controller comprising one or more processors, the game controller executing instructions”, generating symbols based “an outcome of a random number generator”, and steps to present a game outcome/result on a display device are conventional known uses in the gaming arts.  For instance, Vancura (US 2010/0029381 A1) discloses a convention gaming machine including a game controller comprising one or more processors to execute instructions for implementing the game and generating symbols based on a random number generate are conventionally used in configuring game devices (see Vancura, 0008, 0037-0040).  Therefore, the additional elements when considered individually and/or as a combination of elements does not amount to significantly more.  For at least these reasons, the claims are found to recite an abstract idea without significantly more.
With respect to dependent claims 3-20, the claims have been analyzed and reviewed but the limitations merely recite additional steps of the abstract idea (see MPEP 2106.04(a)), include additional elements that are invoked to implement the abstract idea, extra solution activity of the abstract idea, and/or provide a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Therefore, they do not change the analysis performed under the two-part test under Alice of independent Claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715